 



Exhibit 10.3
FIRST AMENDMENT
TO
SECURITY AGREEMENT, PLEDGE AGREEMENT
AND GUARANTY
          FIRST AMENDMENT TO SECURITY AGREEMENT, PLEDGE AGREEMENT AND GUARANTY,
dated as of September 28, 2006 (this “Amendment”) made by Global Employment
Holdings, Inc. a Delaware corporation (the "Company”), Global Employment
Solutions, Inc., a Colorado corporation (“GES”), each of its subsidiaries (each
a “Guarantor” and together with the Company and each of its subsidiaries, each a
"Grantor” and a “Pledgor” and together the “Grantors” and “Pledgors”), Amatis
Limited (“Amatis”), in its capacity as the original collateral agent (in such
capacity, the “Original Collateral Agent”), and Whitebox Convertible Arbitrage
Partners, LP (“Whitebox”), in its capacity as the new collateral agent (in such
capacity, the “Collateral Agent”).
     WHEREAS:
     A. The Company, GES and the Buyers are party to the Notes Securities
Purchase Agreement, dated as of March 31, 2006, (the “Purchase Agreement”).
Capitalized terms not otherwise defined herein have the meanings set forth in
the Purchase Agreement.
     B. Amatis has agreed to sell all of the Notes and Warrants it purchased
pursuant to the Purchase Agreement to a group of investors.
     C. Amatis was named the Collateral Agent in the Purchase Agreement and
wishes to be released from its role as the Collateral Agent.
     D. Whitebox has agreed to replace Amatis as the Collateral Agent.
     E. Amatis is named as Collateral Agent in the Security Agreement, the
Pledge Agreement and the Guaranty.
          NOW, THEREFORE, the parties hereto agree as follows:
          SECTION 1. New Collateral Agent. Each reference to Amatis as
Collateral Agent in the Security Agreement, the Pledge Agreement and the
Guaranty is hereby amended to read: “Whitebox Convertible Arbitrage Partners,
LP”.
          SECTION 2. No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Security Agreement, the Pledge
Agreement and the Guaranty remain in full force and effect.
          SECTION 3. Facsimile Signatures; Counterparts. This Amendment may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile signature shall be considered due execution

 



--------------------------------------------------------------------------------



 



and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original, not a facsimile signature.
          IN WITNESS WHEREOF, each Grantor and Pledgor has caused this Agreement
to be executed and delivered by its officer thereunto duly authorized, as of the
date first above written.

            GLOBAL EMPLOYMENT HOLDINGS, INC
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
President and Chief Executive Officer        GLOBAL EMPLOYMENT SOLUTIONS, INC
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
President and Chief Executive Officer        EXCELL PERSONNEL SERVICES, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
Executive Vice President        FRIENDLY ADVANCED SOFTWARE
         TECHNOLOGY, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
Executive Vice President        MAIN LINE PERSONAL SERVICE, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
Executive Vice President   

 



--------------------------------------------------------------------------------



 



            SOUTHEASTERN PERSONNEL
      MANAGEMENT, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
Executive Vice President        SOUTHEASTERN STAFFING, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
Executive Vice President        BAY HR, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
Executive Vice President        SOUTHEASTERN GEORGIA HR, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
Executive Vice President        TEMPORARY PLACEMENT SERVICE, INC.
      By:   /s/ Howard Brill         Name:   Howard Brill         Title:  
Executive Vice President   

 



--------------------------------------------------------------------------------



 



         

                  ACCEPTED BY:   ACCEPTED BY:    
 
                WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP,   AMATIS LIMITED,  
  as Collateral Agent   as Original Collateral Agent    
 
               
 
          By: Amaranth Advisors L.L.C,    
 
          Its: Trading Advisor    
 
               
By:
  /s/ Jonathan Wood   By:   /s/ Karl J. Wachter    
 
                Name: Jonathan Wood   Name: Karl J. Wachter     Title: Chief
Financial Officer/Director   Title: Authorized Signatory    

             
Address:
  3033 Excelsior Boulevard   Address:   One America Lane
 
  Suite 300       Greenwich, CT 06831
 
  Minneapolis, MN 55146        

 